DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the extendable boom is comprised of a spoolable extensible member of claim 9 and 19, the cam-shaped member of claim 4, the direction of the tension force of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1 objected to because of the following informalities: The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future.  This does not serve to limit the structure in the present tense.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 3 recites “the tension guide element configured to change a direction of the tension force”. Not clear from the drawings or the specification how the direction of a force is changed. Does this mean the boom moves in an opposite direction of the tension?

Claims 9 and 19 recite “wherein the extendable boom is comprised of a spoolable extensible member”. Not clear from the drawings or the specification what is a spoolable member. Does this mean the boom itself or a device within the boom is spoolable?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10 rejected under 35 U.S.C. 103 as being unpatentable over Marks (20190144139) in view of McDermott (8381460).
In regards to claim 1, Marks discloses a deployable reflector system, comprising:
a boom (Fig. 4 ref. 22) configured to transition from a stowed condition in which the boom is compactly arranged for stowage (Fig. 3 stowed condition), to a deployed condition in which the boom is extended to define an elongated boom length (Fig. 4 deployed condition), the boom including a rigid base (end at ref. 28) and a carrier end which is disposed distal from the rigid base when the boom is extended (end at ref. 36);
a reflector support structure (ref. 24) secured to the carrier end, the reflector support structure configured to transition from a collapsed configuration in which the reflector support structure is arranged for compact stowage (Fig. 3), to an expanded configuration in which the reflector support structure supports a reflector surface in accordance with a predetermined reflector shape (Fig. 4);
Marks does not expressly disclose:
an actuator configured to urge the boom from the compact stowed condition to the deployed condition; and a tension element coupled to the reflector support structure, the tension element configured so as to be automatically urged to a condition of tension as a result of extending the boom, whereby a tension force is provided;
McDermott teaches a tension element (Figs. 3a and 3b ref. 15) coupled to and for extending a boom. The tension element automatically urged by an actuator (ref. 16) in deploying and retracting the boom (as seen in Figs. 3a and 3b) as such the element is in tension as the boom is extended.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks with McDermott by providing a tension element coupled to the reflector support structure, the tension element configured so as to be automatically urged to a condition of tension as a result of extending the boom, whereby a tension force is provided in order to provide the ability to both extend and retract the boom as well as provide a stable platform. 
Marks as combined further discloses: wherein the reflector support structure is configured to automatically transition from the collapsed configuration to the expanded configuration responsive to the tension force (Marks [0011] discloses deployment of reflector responsive to the boom being extended by tension force of actuator, [0010] “the wrist hinge 36 is actuated to rotate the collapsed reflector 24 from the fully stowed position shown in FIG. 1 to the partially deployed position”).

In regards to claim 2, Marks as combined discloses the deployable reflector system of claim 1, wherein the tension element is fixed to the rigid base (Dailey ref. 30 fixed to ref. 16 base).

In regards to claim 3, Marks as combined discloses the deployable reflector system of claim 2, wherein the tension element is configured to extend along a length of the boom to a tension guide element disposed at the carrier end of the boom (McDermott ref. 13 Fig. 3a), the tension guide element configured to change a direction of the tension force (McDermott ref. 13 Fig. 3a).

In regards to claim 4, Marks as combined discloses the deployable reflector system of claim 3, wherein the tension guide element is selected from the group consisting of a pulley (McDermott ref. 13) and a cam-shaped member.

In regards to claim 5, Marks as combined discloses the deployable reflector system of claim 1, wherein the tension element is selected from the group consisting of a cord (McDermott abstract) and a tape.

In regards to claim 6, Marks as combined discloses the deployable reflector system of claim 1, wherein the actuator is comprised of a motor (Marks [0002] discloses motor).

In regards to claim 7, Marks as combined discloses the deployable reflector system of claim 1 wherein the boom is comprised of a plurality of sections (Marks ref. 52) which are nested together in the stowed condition (Marks seen in Fig. 3), and which extend substantially end to end in the deployed condition (Marks seen in Fig. 4 for boom ref. 22).

In regards to claim 10, Marks as combined discloses the deployable reflector system of claim 1, wherein the reflector support structure is a perimeter truss assembly comprising a plurality of link members which define a pantograph (Marks as seen in Fig. 3 for ref. 24).

In regards to claim 12, Marks discloses a method for deploying a reflector system, comprising:
using an actuator to extend a boom from a stowed configuration to an extended configuration (Marks [0002], [0012] disclose actuators for extending the boom);
Marks does not expressly disclose: urging a tension element to a condition of tension by taking up a slack in the tension element as a result of extending the boom;
McDermott teaches actuating a tension element (Fig. 3a ref. 16 tensioning ref. 15) to take up slack ([0051] “shortens the length of the cable between consecutive pulleys 94”),
McDermott teaches a tension element (Figs. 4a and 4b) coupled to and for extending a boom. The tension element when actuated takes up any slack as it tensions ref. 15 as a result of extending the boom (as seen in Figs. 4a and 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks with McDermott by providing a tension element to deploy the boom and to take up slack in response to extension of the boom in order to ensure the reflector is fully deployed. 
Marks as combined further discloses:
using the condition of tension (McDermott) to urge a reflector support structure to transition from a collapsed configuration in which the reflector support structure is arranged for compact stowage (Marks Fig. 2), to an expanded configuration in which the reflector support structure supports a reflector surface in accordance with a predetermined reflector shape (Marks Fig. 4).

In regards to claim 13, Marks as combined discloses the method of claim 12, wherein the tension element includes a first portion disposed in alignment with a boom central axis (McDermott Fig. 4a and 4b ref. 25 aligned in vertical direction as boom central axis), and a second portion extending along a part of the reflector support structure (McDermott Fig. 4a and 4b cord from ref. 16 top most section extends along reflector), the method further comprising increasing a length of the first portion (McDermott ref. 25) and decreasing a length of the second portion, responsive to extending the boom (McDermott cord from ref. 16).

In regards to claim 14, Marks as combined discloses the method according to claim 13, further comprising using the decreased length of the second portion to urge the reflector support structure to the expanded configuration (.

In regards to claim 15, Marks as combined discloses the method according to claim 12, further comprising anchoring the tension element to a rigid structural base which supports the boom (as seen in McDermott Fig. 4a).

In regards to claim 16, Marks as combined discloses the method according to claim 12, further comprising transitioning the reflector to an expanded configuration by controlling relative positions of a plurality of pantographic link members which form a pantograph hoop (Marks pantograph hoop seen in Fig. 3, expanded condition seen in Fig. 4).

In regards to claim 18, Marks as combined discloses the method according to claim 12, further comprising extending the boom by urging a plurality of coaxially disposed sliding sections so that they are disposed substantially end to end (Marks sliding sections ref. 52 end to end Fig. 4).

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Marks, McDermott as applied to claim 1 above, and further in view of Dailey et al (5857648).
In regards to claim 8, Marks discloses the deployable reflector system of claim 1, but does not expressly disclose: wherein the boom is comprised of a plurality of sections which are configured to operate in accordance with a scissoring action.
Dailey teaches a boom comprising a plurality of section which extend with a scissoring action (seen in Fig. 2 refs. 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks with Dailey by providing the boom is comprised of a plurality of sections which are configured to operate in accordance with a scissoring action in order to provide increased stability when the boom is partially extended.

Claim 9, 19 rejected under 35 U.S.C. 103 as being unpatentable over Marks, McDermott as applied to claim 1, 12 above, and further in view of Chae et al (5315795).
In regards to claim 9, Marks as combined does not expressly disclose the deployable reflector system of claim 1, wherein the extendable boom is comprised of a spoolable extensible member.
Chae teaches a boom which is extended and retracted by a spool/reel (Fig. 8 ref. 92 spool for ribbon ref. 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks as combined with Chae by providing the extendable boom is comprised of a spoolable extensible member in order to reduce space and weight of the boom.

In regards to claim 19, Marks as combined discloses the method according to claim 12, but does not expressly disclose: further comprising extending the boom by unspooling a spoolable extensible member.
Chae teaches a boom which is extended and retracted by a spool/reel (Fig. 8 ref. 92 spool for ribbon ref. 96).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks as combined with Chae by providing for extending the boom by unspooling a spoolable extensible member in order to reduce space and weight of the boom.

Claim 11, 17 rejected under 35 U.S.C. 103 as being unpatentable over Marks, Dailey as applied to claim 1, 12 above, and further in view of Bassily et al (6384800).
In regards to claim 11, Marks as combined discloses the deployable reflector system of claim 1, but does not expressly disclose: wherein the reflector support structure is a comprised of a plurality of foldable ribs which, when unfolded are disposed radially with respect to a central axis of the reflector support structure.
Basliy teaches a deployable reflector comprising foldable ribs which are disposed radially to a central axis (Fig. 1 ref. 46, folded position seen in Fig. seen in Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks as combined with Bassily by providing the reflector support structure is a comprised of a plurality of foldable ribs which, when unfolded are disposed radially with respect to a central axis of the reflector support structure in order to provide increased strength at the focus of the reflector.

In regards to claim 17, Marks as combined discloses the method according to claim 12, further comprising transitioning the reflector to the expanded configuration by unfolding a plurality of foldable ribs so that they extend radially with respect to a central axis of the reflector support structure.
Basliy teaches a deployable reflector comprising foldable ribs which are disposed radially to a central axis (Fig. 1 ref. 46, folded position seen in Fig. seen in Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marks as combined with Bassily by providing transitioning the reflector to the expanded configuration by unfolding a plurality of foldable ribs so that they extend radially with respect to a central axis of the reflector support structure in order to provide increased strength at the focus of the reflector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. Cited reference display different extendable booms and masts for use in deploying reflectors or antennas. Booms include telescoping as well as articulated arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642